COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-15-00248-CV


Geri Merry and Mike Merry                  §    From the 48th District Court

v.                                         §    of Tarrant County (048-274276-14)

Diana E. Wilson, M.D.,                     §    June 30, 2016
Neurosurgical & Spine Center, North
Texas Neurosurgical & Spine                §    Opinion by Justice Sudderth
Center, and Texas Health Physicians
Group

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants, Geri Merry and Mike Merry, shall pay

all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Bonnie Sudderth________________
                                          Justice Bonnie Sudderth